Title: From Benjamin Franklin to Mary Stevenson, 2 September 1769
From: Franklin, Benjamin
To: Hewson, Mary (Polly) Stevenson


Saturday Evening, Sept 2. 1769
Just come home from a Venison Feast, where I have drank more than a Philosopher ought, I find my dear Polly’s chearful chatty Letter that exhilarates me more than all the Wine.
Your good Mother says there is no Occasion for any Intercession of mine in your behalf. She is sensible that she is more in fault than her Daughter. She received an affectionate tender Letter from you, and she has not answered it, tho’ she intended to do it; but her Head, not her Heart, has been bad, and unfitted her for Writing. She owns that she is not so good a Subject as you are, and that she is more unwilling to pay Tribute to Cesar, and has less Objection to Smuggling; but ’tis not, she says, mere Selfishness or Avarice; ’tis rather an honest Resentment at the Waste of those Taxes in Pensions, Salaries, Perquisites, Contracts and other Emoluments for the Benefit of People she does not love, and who do not deserve such Advantages, because—I suppose because they are not of her Party. Present my Respects to your good Landlord and his Family: I honour them for their consciencious Aversion to illicit Trading. There are those in the World who would not wrong a Neighbour, but make no Scruple of cheating the King. The Reverse however does not hold; for whoever scruples cheating the King will certainly not wrong his Neighbour. You ought not to wish yourself an Enthusiast: They have indeed their imaginary Satisfactions and Pleasures; but those are often ballanc’d by imaginary Pains and Mortifications. You can continue to be a good Girl, and thereby lay a solid Foundation for expected future Happiness, without the Enthusiasm that may perhaps be necessary to some others. As those Beings who have a good sensible Instinct, have no need of Reason; so those who have Reason to regulate their Actions, have no Occasion for Enthusiasm. However there are certain Circumstances in Life sometimes, wherein ’tis perhaps best not to hearken to Reason. For instance; Possibly, if the Truth were known, I have Reason to be jealous of this same insinuating handsome young Physician: But as it flatters more my Vanity, and therefore gives me more Pleasure to suppose you were in Spirits on Account of my safe Return, I shall turn a deaf Ear to Reason in this Case, as I have done with Success in twenty others. But I am sure you will always give me Reason enough to continue ever Your affectionate Friend
B Franklin
Our Love to Mrs. Tickell. We all long for your Return: Your Dolly was well last Tuesday, the Girls were there on a Visit to her: I mean at Bromley. Adieu.
No Time now to give you any Account of my French Journey.
 
Endorsed: Sep 2 —69
